Exhibit 10.12.14
LIMITED CONSENT AND AMENDMENT NO. 4 TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This LIMITED CONSENT AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Consent and Amendment”), dated as of December 13, 2019, is
entered into by and among ENCORE CAPITAL GROUP, INC., a Delaware corporation
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders party hereto, and TRUIST BANK, successor by merger to SUNTRUST BANK, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Swingline Lender and Issuing Bank.
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Third Amended and Restated Credit Agreement dated as of December
20, 2016 (as the same has been amended, restated, waived, extended, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”),
pursuant to which the Lenders have extended revolving credit and term loan
facilities to the Borrower;
WHEREAS, the Borrower has notified Administrative Agent that, effective January
1, 2020, the Borrower will adopt FASB Accounting Standards Update No. 2016-13,
Financial Instruments—Credit Losses (Topic 326), which will result in a change
in the methodology used to calculate Estimated Remaining Collections (the
“Specified Accounting Change”);
WHEREAS, the Borrower has requested that the Lenders consent to the adoption by
the Borrower of the Specified Accounting Change and the undersigned Lenders are
willing to so consent subject to the terms and conditions of this Consent and
Amendment; and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein, and the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the undersigned Lenders have agreed to
such amendments, subject to the terms and conditions of this Consent and
Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended by this Consent and Amendment.
2. Limited Consent. Subject to the terms and conditions hereof, on the Amendment
Effective Date (as defined in Section 5 below), each of the undersigned Lenders
hereby consent to the adoption by the Borrower of the Specified Accounting
Change. Each of the Borrower and the Guarantors acknowledges and agrees that the
consent contained in the foregoing sentence is a one-time consent and is limited
to the extent specifically set forth herein and, other than as




LEGAL02/39363931v4
4834-7127-8255.v1

--------------------------------------------------------------------------------



specifically set forth herein, no other terms, covenants or provisions of the
Credit Agreement or the other Loan Documents are intended to be affected hereby,
all of which remain in full force and effect, and such limited consent shall not
hinder, restrict or otherwise modify the rights and remedies of Administrative
Agent, Collateral Agent, or any Lender following the occurrence of any Default
or Event of Default under the Credit Agreement or any other Loan Document. The
consent set forth herein shall not obligate Administrative Agent, Collateral
Agent or any Lender to otherwise waive or consent to any actions or inactions in
the future or to amend the Credit Agreement or any other Loan Document in any
manner at any time in the future or to waive future compliance (temporarily or
otherwise) with any provision of the Credit Agreement or any other Loan
Document.
3. Amendments to Credit Agreement. Subject to the terms and conditions hereof,
on the Amendment Effective Date, the Credit Agreement is hereby amended as
follows:
(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms in the appropriate alphabetical order therein:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Division” shall mean, in reference to any Person which is an entity, the
division of such Person into two (2) or more separate Persons with the dividing
Person either continuing or terminating its existence as part of the division
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law or any analogous
action taken pursuant to any applicable law with respect to any corporation,
limited liability company, partnership or other entity. The word “Divide”, when
capitalized shall have correlative meaning.
“Screen Rate” shall mean the rate specified in the first sentence of the
definition of LIBOR.
(b) The Credit Agreement is hereby further amended by adding the following new
Section 1.5 at the end of Article I of the Credit Agreement:
“Section 1.5. Divisions. For all purposes under the Loan Documents, in
connection with any Division or plan of Division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.”



--------------------------------------------------------------------------------



(c) Section 2.16 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:
“Section 2.16.  Inability to Determine Interest Rates.
(a) If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining LIBOR (including, without limitation, because the Screen
Rate is not available or published on a current basis) for such Interest Period,
or
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period,
then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Revolving Borrowing for which
a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow, continue or convert to a
Eurodollar Borrowing on such date, then such Revolving Borrowing shall be made
as, continued as or converted into a Base Rate Borrowing.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives



--------------------------------------------------------------------------------



due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 10.2, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.16(b), only to the extent the Screen Rate for the applicable currency and/or
such Interest Period is not available or published at such time on a current
basis), (x) any Notice of Conversion/Continuation that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (y) if any Notice of Revolving Borrowing or Notice of
Swingline Borrowing requests a Eurodollar Borrowing, such Borrowing shall be
made as a Base Rate Borrowing; provided, that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.”
(d) Section 5.1 of the Credit Agreement is hereby amended by (1) re-designating
clause (k) thereof as clause (l) and (2) adding a new clause (k) thereto as
follows:
“(k) Promptly, and in any event no later than three (3) Business Days, after any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) and (d) of such certification; and”
(e) Section 5.11 of the Credit Agreement is hereby amended by adding the
following new paragraph at the end of such Section:
“In the event that any Loan Party divides itself into two or more Persons, any
Persons formed as a result of such Division, unless otherwise consented to in
writing by the Administrative Agent, shall have taken each of the actions set
forth in Section 5.10 and this Section 5.11, as applicable, in each case subject
to the time periods set forth therein (or herein).”
(f) Section 7.3 of the Credit Agreement is hereby amended by adding the
following new paragraph at the end of such Section:
“Any reference in this Section 7.3 or in Section 7.6 to a combination, merger,
consolidation, disposition, dissolution, liquidation or transfer shall be



--------------------------------------------------------------------------------



deemed to apply to a Division (or the unwinding of such a Division) as if it
were a combination, merger, consolidation, disposition, dissolution, transfer or
similar term, as applicable, to or with a separate Person.”
(g) Section 10.15 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:
“Section 10.15. Patriot Act/Beneficial Ownership.
The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to (a) the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act and
(b) the Beneficial Ownership Regulation, it is required to obtain a Beneficial
Ownership Certification. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act and the Beneficial Ownership
Regulation.”
(h) The Credit Agreement is hereby further amended by adding the following new
Section 10.20 at the end of Article X of the Credit Agreement:
“Section 10.20. Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Rate Management Obligations or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
 
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such



--------------------------------------------------------------------------------



Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 


As used in this Section 10.20, the following terms have the following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”





--------------------------------------------------------------------------------



4. Representations and Warranties. The Borrower and the Guarantors hereby
represent and warrant to the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders as follows:
(a) As of the date hereof and giving effect to the terms of this Consent and
Amendment, no Default or Event of Default has occurred and is continuing.
(b) The execution, delivery and performance by each Loan Party of this Consent
and Amendment are within such Loan Party’s organizational powers and have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Consent and Amendment has been duly executed and
delivered by each Loan Party. Each of this Consent and Amendment and the Credit
Agreement, as amended hereby, constitute the valid and binding obligations of
the Loan Parties, enforceable against them in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
(c) The execution and delivery of this Consent and Amendment by the Loan
Parties, and performance by the Borrower of this Consent and Amendment and the
Credit Agreement, as amended hereby (i) do not require any consent or approval
of, registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(ii) will not violate any organizational documents of, or any law applicable to,
any Loan Party or any judgment, order or ruling of any Governmental Authority,
(iii) will not violate or result in a default under the Credit Agreement, the
Prudential Senior Secured Note Agreement, any Material Indebtedness Agreement,
any other material agreement or other material instrument binding on any Loan
Party or any of their assets or give rise to a right thereunder to require any
payment to be made by any Loan Party, (iv) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens (if any)
created under the Loan Documents and/or (v) will not result in a material
limitation on any licenses, permits or other governmental approvals applicable
to the business, operations or properties of the Loan Parties.
(d) The execution, delivery, performance and effectiveness of this Consent and
Amendment will not: (i) impair the validity, effectiveness or priority of the
Liens granted pursuant to any Loan Document, and such Liens continue unimpaired
with the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.
(e) Without limiting the foregoing, each Loan Party hereby repeats and reaffirms
all representations and warranties made by such Loan Party in the Credit
Agreement (as amended hereby) and the other Loan Documents to which it is a
party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Consent and Amendment in
full, except to the extent such representations and warranties relate to an
earlier date, in which case each Loan Party repeats and reaffirms such
representations and warranties as of such date.



--------------------------------------------------------------------------------



(f) As of the Amendment Effective Date, the information included in the
Beneficial Ownership Certification (as defined in Section 3 above) is true and
correct in all respects.
5. Amendment Effective Date and Effect on Credit Agreement.
(a) This Consent and Amendment will become effective on the first date on which
each of the following conditions has been satisfied (the “Amendment Effective
Date”) to the satisfaction of the Administrative Agent:
(i) the Administrative Agent shall have received counterparts of this Consent
and Amendment duly executed by the Loan Parties and the Supermajority Lenders
and the Required Lenders;
(ii) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior
to the Amendment Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings;
(iii) the Administrative Agent shall have received a copy of a consent to the
Specified Accounting Change with respect to the Prudential Senior Secured Note
Agreement duly executed by each party thereto, in form and substance acceptable
to the Administrative Agent;
(iv) the Administrative Agent shall have received the documentation and other
information regarding the Loan Parties that the Administrative Agent shall have
reasonably requested and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act and, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification; and
(v) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Consent and Amendment. 
(b) For purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has executed this Consent and Amendment and
delivered it to the Administrative Agent shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required under this Section 5 to be consented to or approved by or acceptable or
satisfactory to such Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.



--------------------------------------------------------------------------------



(c) From and after the Amendment Effective Date, the consent contained herein
and the amendments to the Credit Agreement provided herein will be effective.
Except as expressly set forth herein, the Credit Agreement shall remain
unchanged and in full force and effect and is hereby ratified and confirmed in
all respects.
(d) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment Effective Date.
6. Miscellaneous.
(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Loan Document are and shall remain in full
force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Consent and Amendment. Nothing in this Consent and Amendment or in any of the
transactions contemplated hereby (including, without limitation, the refinancing
contemplated hereby) is intended, or shall be construed, to constitute a
novation or an accord and satisfaction of any of the Obligations of the Borrower
under the Credit Agreement or to modify, affect or impair the perfection,
priority or continuation of the security interests in, security titles to or
other Liens on any Collateral for the Obligations.
(b) This Consent and Amendment shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns.
(c) THIS CONSENT AND AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND
10.7 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, JURISDICTION AND WAIVER
OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
(d) This Consent and Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Consent and Amendment and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Subject to Section 5 above, this Consent
and Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties required to be a party hereto. Delivery of an executed
counterpart of a signature page of this Consent and Amendment by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Consent and Amendment. This Consent and Amendment
may not be amended except in accordance with the provisions of Section 10.2 of
the Credit Agreement.
(e) If any provision of this Consent and Amendment or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and



--------------------------------------------------------------------------------



enforceability of the remaining provisions of this Consent and Amendment and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Credit
Agreement or any of the other Loan Documents, or constitute a course of conduct
or dealing among the parties. The Administrative Agent and the Lenders reserve
all rights, privileges and remedies under the Loan Documents.
(f) The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Consent and Amendment and the other agreements
and documents executed and delivered in connection herewith.
(g) In consideration of the consent and amendments contained herein, each of the
Loan Parties hereby waives and releases each of the Lenders, the Administrative
Agent and the Collateral Agent from any and all claims and defenses, known or
unknown as of the date hereof, with respect to the Credit Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
(h) This Consent and Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
[Remainder of this page intentionally left blank.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Consent and Amendment to
be duly executed as of the date first above written.
ENCORE CAPITAL GROUP, INC.


By: /s/ Jonathan Clark    
Name: Jonathan Clark
Title: Chief Financial Officer





--------------------------------------------------------------------------------



TRUIST BANK,
as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and as
a Lender


By: /s/ Hays Wood    
Name: Hays Wood
Title: Director





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Lender


By: /s/ Angel Sutoyo    
Name: Angel Sutoyo
Title: Senior Vice President





--------------------------------------------------------------------------------



FIFTH THIRD BANK, as Lender




By: /s/ Peter Samboul    
Name: Peter Samboul
Title: Director





--------------------------------------------------------------------------------



ING CAPITAL LLC, as Lender

By: /s/ Mary Forstner    
Name: Mary Forstner
Title: Director


By: /s/ Robert Miners    
Name: Robert Miners
Title: Director







--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as Lender


By: /s/ David White    
Name: David White
Title: Authorized Signatory





--------------------------------------------------------------------------------



ZB, N.A. d/b/a CALIFORNIA BANK & TRUST, as Lender


By: /s/ Melissa Chang    
Name: Melissa Chang
Title: First Vice President





--------------------------------------------------------------------------------



BANK LEUMI USA, as Lender


By: /s/ Paul King    
Name: Paul King
Title: FVP / RM





--------------------------------------------------------------------------------



CATHAY BANK, CALIFORNIA BANKING CORPORATION, as Lender




By: /s/ Daniel Ahn    
Name: Daniel Ahn
Title: Assistant Vice President









--------------------------------------------------------------------------------



FLAGSTAR BANK, as Lender


By: /s/ Aaron Bates    
Name: Aaron Bates
Title: Vice President







--------------------------------------------------------------------------------



MUFG Union Bank, N.A. (formerly known as UNION BANK), as Lender




By: /s/ Meng Zhang    
Name: Meng Zhang
Title: Vice President





--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender




By: /s/ Doreen Barr    
Name: Doreen Barr
Title: Authorized Signatory




By: /s/ Andrew Griffin   
Name: Andrew Griffin
Title: Authorized Signatory







--------------------------------------------------------------------------------



OPUS BANK, as Lender




By: /s/ Lisa Kaup    
Name: Lisa Kaup
Title: Vice President









--------------------------------------------------------------------------------



UMPQUA BANK, as Lender




By: /s/ Emily Brayfield   
Name: Emily Brayfield
Title: SVP









--------------------------------------------------------------------------------



WOODFOREST NATIONAL BANK, as Lender


By: /s/ Mai Le Thai    
Name: Mai Le Thai
Title: Vice President







--------------------------------------------------------------------------------



CTBC BANK CORP. (USA), as Lender




By: /s/ Eugene Pasechnik   
Name: Eugene Pasechnik
Title: VP, Portfolio Manager





--------------------------------------------------------------------------------



REGIONS BANK, as Lender




By: /s/ Andrew Staszesky   
Name: Andrew Staszesky
Title: Vice President







--------------------------------------------------------------------------------



DNB CAPITAL, LLC, as Lender




By: /s/ Bret Douglas    
Name: Bret Douglas
Title: Senior Vice President




By: /s/ Birgitta Perezic   
Name: Birgitta Perezic
Title: First Vice President







--------------------------------------------------------------------------------



BANC OF CALIFORNIA, as Lender


By: /s/ Lana Bolotina    
Name: Lana Bolotina
Title: SVP, Underwriting



--------------------------------------------------------------------------------



Each of the undersigned hereby makes the representations and warranties set
forth above in this Consent and Amendment, consents to this Consent and
Amendment and the terms and provisions hereof and hereby (a) confirms and agrees
that notwithstanding the effectiveness of such Consent and Amendment, each Loan
Document to which it is a party and their respective payment, performance and
observance obligations and liabilities (whether contingent or otherwise) is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Consent and Amendment, each reference in the Loan Documents to the “Credit
Agreement, “thereunder”, “thereof or words of like import shall mean and be a
reference to the Credit Agreement, as amended by this Consent and Amendment,
(b) confirms and agrees that the pledge and security interest in the Collateral
granted by it pursuant to the Collateral Documents to which it is a party shall
continue in full force and effect, and (c) acknowledges and agrees that such
pledge and security interest in the Collateral granted by it pursuant to such
Collateral Documents shall continue to secure the Obligations purported to be
secured thereby.
ENCORE CAPITAL GROUP, INC.
By: /s/ Jonathan Clark    
Name: Jonathan Clark
Title: Chief Financial Officer


MIDLAND INTERNATIONAL LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2  CORPORATION
ASSET ACCEPTANCE, LLC
MIDLAND INDIA LLC


By: /s/ Jonathan Clark    
Name: Jonathan Clark
Title: Vice President


ASSET ACCEPTANCE CAPITAL CORP.
ATLANTIC CREDIT & FINANCE, INC.
MIDLAND CREDIT MANAGEMENT, INC.


By: /s/ Jonathan Clark    
Name: Jonathan Clark
Title: Executive Vice President







--------------------------------------------------------------------------------



ATLANTIC CREDIT & FINANCE SPECIAL
FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL
FINANCE UNIT III, LLC


By: /s/ Ryan Bell    
Name: Ryan Bell
Title: Executive Vice President





